EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this Examiner’s amendment was given in an interview with Gabriel Hendricks, Ph.D. on July 8, 2022.

4.	The application has been amended as follows: 
	- This application is in condition for allowance except for the presence of claims 32-35
directed to inventions that are non-elected without traverse. Accordingly, claims 32-35 have been cancelled.
-  Claim 1, line 14 has been amended to delete the word “if” and replaced with the term –-when--.


Reasons for Allowance

5.	The following is an Examiner’s statement of reasons for allowance: the prior art does not teach or suggest a method of administering a programmed cell death protein 1 (PD1) to individuals with cancer wherein, the expression of six tumor immune dysfunction and exclusion (TIDE)-associated genes, serine proteinase inhibitor (serpin) Family B Member 9 (SerpinB9), transforming growth factor beta-1 (TGFB-1), prolyl endopeptidase (FAP), vascular endothelial growth factor A (VEGFA), angiopoietin 2 (ANGPT2) and alpha-mannosidase 2 (MAN2A1) is lower than the level of the said TIDE-associated genes in a reference/control sample and the expression of the two TIDE-associated genes, cluster of differentiation 274 (CD274) and interferon gamma (IFNy) is higher than the level of the said two TIDE-associated genes in a reference/control sample.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831. The Examiner works a flexible schedule, however she can generally be reached 8AM-7PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



11 July 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643